United States* Securities and Exchange Commission Washington,D.C.20549 Schedule13G Under the Securities Exchange Act of 1934 (Amendment No. )* FTI Consulting Inc. (Name of Issuer) Common (Title of Class of Securities) 302941109 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule13d-1(b) oRule13d-1(c) oRule13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.302941109 1.Names of Reporting Persons, I.R.S. Identification Nos. of above persons (entities only): Black Creek Investment Management Inc. 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3.SEC Use Only 4.Citizenship or Place of Organization of each Reporting Person: Toronto, Ontario, Canada Number of 5.Sole Voting Power:2504114 Shares Bene- ficially 6.Shared Voting Power:0 Owned by Each Reporting 7.Sole Dispositive Power:2504114 Person With: 8.Shared Dispositive Power:0 9.Aggregate Amount Beneficially Owned by Each Reporting Person:2504114 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11.Percent of Class Represented by Amount in Row (9):6.10% 12.Type of Reporting Person (See Instructions) IA Item1. (a) Name of Issuer –FTI Consulting Inc. (b) Address of issuer’s Principal Executive Offices 1treet NW Suite B100 Washington, DC 20005 Item2. (a)Name of Person Filing Black Creek Investment Management Inc. (c)Citizenship of each Reporting Person: Toronto, Ontario, Canada (d)Title of Class of Securities Common Stock (e)CUSIP Number302941109 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section8 of the Investment Company Act of 1940 (15U.S.C. 80a-8). (e) x An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) ¨ An employee benefit plant or endowment fund in accordance with §140.13d-1(b)(1)(ii)(F). (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) ¨ A savings associations as defined in Section3(b) of the Federal Deposit Insurance Act (12U.S.C. 1813). (i) ¨ A church plan that is excluded from the definition of an investment company under section3(c)(14) of the Investment Company Act of 1940 (15U.S.C. 80a-3). (j) ¨ Group, in accordance with §240.13d-1(b)1(ii)(J). Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item1. (a)Amount beneficially owned: 2504114 (b)Percent of class: 6.10% (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: 2504114 (ii)Shared power to vote or to direct the vote:0 (iii)Sole power to dispose or to direct the disposition of:2504114 (iv)Shared power to dispose or to direct the disposition of: 0 Instruction.For computations regarding securities which represent a right to acquire an underlying security see Sec. 204.13d-3(d)(1). Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Instruction:Dissolution of a group requires a response to this item. Item6. Ownership of More than Five Percent on Behalf of Another Person Certain other persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of the securities; however, no such interest relates to more than 5 percent of the class. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable. Item8. Identification and Classification of Members of the Group Not Applicable. Item9.Notice of Dissolution of Group Not Applicable. Item10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Black Creek Investment Management Inc. Date:January 29, 2015 By:/s/ Miriam Lee Miriam Lee CCO & Director, Operations
